Citation Nr: 1701087	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  11-22 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for peripheral neuropathy of the right lower extremity associated with diabetes mellitus type 2 prior to February 23, 2011, and in excess of 10 percent on or after February 23, 2011.

2.  Entitlement to an initial compensable rating for peripheral neuropathy of the left lower extremity associated with diabetes mellitus type 2 prior to February 23, 2011, and in excess of 10 percent on or after February 23, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from April 1968 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an August 2014 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

In addition to the issues listed above, the Board remanded the Veteran's service connection claim for a low back disorder.  A February 2015 rating decision subsequently granted entitlement to service connection for lumbosacral strain.  Therefore, this issue is no longer before the Board.  See Grantham v. Brown, 11 F.3d 1156, 1158 (Fed. Cir. 1997).

The July 2010 rating decision granted entitlement to service connection for peripheral neuropathy of the right and left lower extremity, and the RO assigned an initial noncompensable disability rating for each disability effective from April 8, 2010.  During the pendency of the appeal, a February 2015 rating decision increased the disability rating for both disabilities to 10 percent effective from February 23, 2011.  As the assigned evaluations are less than the maximum available rating, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In this case, a remand is required to obtain Social Security Administration (SSA) records.  The claims file contains an undated letter from the SSA reflecting that the Veteran began to receive SSA disability benefits in July 2009.  In an October 2010 notice of disagreement, the Veteran also indicated that the SSA's disability determination was partly based on his peripheral neuropathy of the right and left lower extremity.  However, no SSA records are associated with the claims file, and the record does not show that there have been any attempts to obtain such records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency such as the SSA.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  Therefore, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

1.  Contact the SSA and obtain a copy that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make that decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for his peripheral neuropathy of the right and left lower extremity.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the VA North Texas Health Care System dated since September 2014.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




